Citation Nr: 1202890	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  07-24 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as major depression.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972 and from January to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In September 2008, the Board remanded this matter for additional evidentiary development.

For the reasons indicated below, the appeal is again REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder.  He contends that this disorder began during his initial period of active duty service, and was aggravated during his second period of active duty service.  Remand is required for compliance with VA's duty to assist him in substantiating his claim.

First, a December 2009 letter from the Social Security Administration (SSA) indicates that the Veteran was awarded SSA disability benefits effective from June 2008.  Where there has been a determination that a veteran is entitled to SSA benefits, the records concerning that decision are needed by VA for evaluation of pending claims, and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Under these circumstances, an attempt should be made by the RO, with the assistance of the Veteran, to obtain these records.

Next, in an October 2008 statement, the Veteran reported having received psychiatric treatment during the 1980s at the VA Outpatient Clinic in Ponce.  A May 2009 private treatment report noted that he had initiated psychiatric treatment at VA beginning in 1974.  Although his more recent treatment records have been obtained, a review of the claims folder revealed no evidence of an attempt to obtain VA treatment records from this earlier time frame.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the RO should attempt to obtain these records.

Further, pursuant to the Board's September 2008 remand, a VA psychiatric examination was conducted in February 2010.  The Board finds this examination to be inadequate as the examiner's opinion is based upon an inaccurate set of facts.  Specifically, the VA examiner stated, "[a]lthough the veteran stated to have needed treatment for anxiety symptoms during active duty, available service records fail to show evidence of this contention."  However, a January 1991 service treatment record noted a diagnosis of major depression, mild, chronic.  

The in-service treatment report further noted the Veteran's history of psychiatric symptoms for years, as well as his history of psychiatric treatment prior to that period of service.  In addition, a January 1991 physical profile noted that the Veteran's had a preexisting psychiatric disorder, and that this disorder was noncompatible with service.

Under these circumstances, the Board finds that a new psychiatric examination is necessary to determine if the Veteran's current acquired psychiatric disorder, which preexisted his period of service beginning in January 1991, was aggravated beyond its normal course by service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any treatment records relating to the Veteran from the VA Outpatient Clinic in Ponce from January 1972 to October 2008.  If these records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Request all materials from SSA, to include any medical records, relating to the Veteran's award of disability benefits beginning in June 2008.  If these records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

3.  Schedule the Veteran for an examination to determine the nature and etiology of his major depression.  The examiner must be provided with the claims file for review.  

The examiner must also accept as fact that the Veteran currently has major depression and that this disorder preexisted his second period of active duty service beginning in January 1991.  

Following a review of the claims file, and with consideration of the Veteran's statements as to observable symptoms, the examiner is to provide an opinion as to whether there is clear and unmistakable evidence that the Veteran's major depression was not aggravated (i.e., increased in severity beyond the natural progress of the condition) during his brief second period of service from January to March 1991.  

If the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.  

4.  Notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying him of any scheduled examination must be placed in the claims file.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

6.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, readjudicate the issue on appeal, including consideration of all evidence received since the April 2010 supplemental statement of the case.  

If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After he and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


